Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/880,556 filed on 5/21/2020 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 5/21/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2014/0258286) (cited in IDS).

As per claim 1, Brown discloses a system, comprising:
a memory that stores computer executable components;
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a parsing component that parses unstructured text comprising event information to identify candidate event components (Fig. 2A, 20 Query Analysis); and
an event extraction component that generates structured event information defining events represented in the unstructured text based on the candidate event components (Fig. 2A, 30).

As per claim 2, Brown further discloses wherein the event extraction component employs one or more unsupervised machine learning techniques to generate the structured event information based on the candidate event components (Paragraph 53).

As per claim 3, Brown further discloses wherein the candidate event components comprise one or more candidate event trigger terms and one or more candidate event arguments respectively associated with the one or more candidate event trigger terms (Paragraph 50 “A Term Weighting & Query Expansion module 302”).

As per claim 4, Brown further discloses wherein the computer executable components further comprise:
an event representation component that generates one or more event representations based on the candidate event components (Fig. 2B, 40B).

As per claim 5, Brown further discloses wherein the event representation component employs graph embeddings to generate the one or more event representations (Paragraph 132).

As per claim 6, Brown further discloses wherein the computer executable components further comprise:
a clustering component that employs the one or more event representations to cluster the candidate event components into different event types (Paragraph 35 “Answer Source Knowledge Base 21 may comprise one or more databases of structured or semi-structured sources (pre-computed or otherwise) comprising collections of relations (e.g., Typed Lists).”).

As per claim 7, Brown further discloses wherein the event extraction component generates the structured event information based on the different event types and the candidate event components respectively grouped with the different event types (Paragraph 35 “Answer Source Knowledge Base 21 may comprise one or more databases of structured or semi-structured sources (pre-computed or otherwise) comprising collections of relations (e.g., Typed Lists).”).

As per claim 10, Brown further discloses wherein the parsing component employs abstract meaning representation parsing to identify the candidate event components (Paragraph 34).

As per claim 11, Brown further discloses wherein the unstructured text comprises candidate event components and relevant event information included in one or more unstructured text documents (Paragraph 34).

As per claim 12, Brown further discloses wherein the computer executable components further comprise:
a query component that receives a query request regarding an event and employs the structured event information to identify one or more parts of the unstructured text that are relevant to the query request (Paragraph 35).

As per claim 13, it is a method claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 14, it is a method claim having similar limitations as cited in claim 3 and is thus rejected under the same rationale.

As per claim 15, it is a method claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.

As per claim 16, it is a method claim having similar limitations as cited in claim 6 and is thus rejected under the same rationale.

As per claim 18, it is a method claim having similar limitations as cited in claim 10 and is thus rejected under the same rationale.

As per claim 19, it is a product claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

Allowable Subject Matter
Claims 8, 9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose or make obvious the following features:
Claim 8:
wherein the candidate event components comprise candidate event trigger terms and candidate event arguments respectively associated with the candidate event trigger terms, and wherein the computer executable components further comprise:
a role labeling component that labels the candidate event arguments with one or more role attributes representative of one or more roles the candidate event arguments play with respect to the different event types, wherein the event extraction component generates the structured event information based on the different event types, the candidate event trigger terms respectively associated with the different event types, the candidate event arguments respectively associated with the candidate event trigger terms, and the one or more role attributes.

Claim 9: 
wherein the role labeling component employs one or more external knowledge bases to facilitate labeling the candidate event arguments with the one or more role attributes.

Claim 17:
wherein the candidate event components comprise candidate event trigger terms and candidate event arguments respectively associated with the candidate event trigger terms, and wherein the method further comprises:
labeling, by the system, the candidate event arguments with one or more role attributes representative of one or more roles the candidate event arguments play with respect to the different event types, and wherein the generating comprises generating the structured event information based on the different event types, the candidate event trigger terms respectively associated with the different event types, the candidate event arguments respectively associated with the candidate event trigger terms, and the one or more role attributes.

Claim 20:
wherein the candidate event components comprise candidate event trigger terms and candidate event arguments respectively associated with the candidate event trigger terms, and wherein the program instructions executable further cause the processing component to:
generate event representations based on the candidate event trigger terms and the candidate event arguments using graph embeddings;
employ the event representations to cluster the event representations into different event types; and
label the candidate event arguments with one or more role attributes representative of one or more roles the candidate event arguments play with respect to the different event types;
and generate the structured event information based on the different event types, the candidate event trigger terms respectively associated with the different event types, the candidate event arguments respectively associated with the candidate event trigger terms, and the one or more role attributes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/27/2022